      Case 1:17-cv-02096-CCC-KM Document 81 Filed 11/19/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MONICA NICULCEA,                            :   CIVIL ACTION NO. 1:17-CV-2096
                                            :
                    Plaintiff               :   (Judge Conner)
                                            :
             v.                             :
                                            :
STONE RIDGE TOWNE CENTER,                   :
                                            :
                    Defendant               :

                                        ORDER

      AND NOW, this 19th day of November, 2020, upon consideration of the

report (Doc. 70) of Magistrate Judge Karoline Mehalchick, recommending that we

grant defendant’s motion (Doc. 56) to dismiss as to pro se plaintiff Monica Niculcea’s

claims under the Age Discrimination in Employment Act (“ADEA”) and Genetic

Information Nondiscrimination Act (“GINA”) but deny the motion as to Niculcea’s

claim under Title VII of the Civil Rights Act (“Title VII”), and wherein Judge

Mehalchick also recommends that we deny further leave to amend since Niculcea

has had several opportunities to try to cure her pleading deficiencies, (see Doc. 70 at

7-12), and the court noting that both parties have lodged objections (Docs. 71, 73)1 to




      1
       Niculcea styles her filing as a “motion in response to judge’s finding
recommendations in support of age discrimination (‘ADEA’) claim and Genetic
Information non Discriminatin [sic] Act of 2008 (‘GINA’) claim.” (Doc. 73 at 3). We
construe this filing as Niculea’s objections to the report. See FED. R. CIV. P. 72(b)(2).
      Case 1:17-cv-02096-CCC-KM Document 81 Filed 11/19/20 Page 2 of 3




the report, see FED. R. CIV. P. 72(b)(2), and have also filed briefs (Docs. 74, 76)2

responding to the opposing party’s objections, and following de novo review of the

contested portions of the report, E.E.O.C. v. City of Long Branch, 866 F.3d 93, 99 (3d

Cir. 2017) (quoting 28 U.S.C. § 636(b)(1)), and affording “reasoned consideration” to

the uncontested portions, id. (quoting Henderson v. Carlson, 812 F.2d 874, 878 (3d

Cir. 1987)), the court finding Judge Mehalchick’s analysis to be well-reasoned and

fully supported by the record and the applicable decisional law, and agreeing that

further leave to amend would be futile and cause undue delay in that this matter is

now three years old and already proceeding on a second amended complaint, see

Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002), and the court




       2
        Niculcea styles this filing as a “memorandum of law to dismiss and squash
defendant memorandum of law . . . and in response to the magistrate judge’s
reports and recommendation.” (Doc. 76). Defendant contends that this filing—
whether considered a brief opposing defendant’s objection, a reply brief in further
support of Niculcea’s own objection, or both—is untimely. (See Doc. 77). Mindful
of Niculea’s pro se status, the court will accept the late-filed brief and consider the
arguments raised therein.



                                            2
      Case 1:17-cv-02096-CCC-KM Document 81 Filed 11/19/20 Page 3 of 3




finding the parties’ objections (Docs. 71, 73) to be without merit for the reasons set

forth in the report and herein,3 it is hereby ORDERED that:

      1.     The report (Doc. 70) of Magistrate Judge Mehalchick is ADOPTED.

      2.     Defendant’s motion (Doc. 56) to dismiss is GRANTED to the extent
             that Niculcea’s claims under the ADEA and GINA are DISMISSED.
             The motion (Doc. 56) is DENIED as to Niculcea’s claim under Title VII.

      3.     Defendant shall respond to Niculcea’s second amended complaint in
             accordance with the Federal Rules of Civil Procedure.

      4.     This matter is REMANDED to Judge Mehalchick for further pretrial
             management.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania




      3
        We agree with Judge Mehalchick that Niculcea has sufficiently alleged,
for purposes of Rule 12(b)(6), that she was treated less favorably than one or more
similarly situated employees outside of her protected class. Whether the identified
comparator employees are in fact similarly situated will be borne out in discovery
and can be thoroughly assessed at the Rule 56 stage. We also agree that Niculcea
has failed to state ADEA or GINA claims for which relief can be granted. Despite
several attempts to amend her pleading, Niculcea has failed to allege facts sufficient
to make out a claim under either statute. Moreover, to the extent Niculcea asks the
court to consider various exhibits attached to her briefing as supplements to her
factual allegations, we may not do so. See Mayer v. Belichick, 605 F.3d 223, 230 (3d
Cir. 2010) (citing Pension Benefit Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d
1192, 1196 (3d Cir. 1993)).
